United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
GENENTECH, INC.
1 DNA WAY
SOUTH SAN FRANCISCO CA 94080


In re Application of 				:	
Lei Guo et al. 					: 	PETITION FOR 
Serial No. 16/531,624				: 	ENTRY OF 
Filed: August 5, 2019		       		:	CLAIM AMENDMENTS
Docket No.: P32036-US-3			:	
This letter is in response to the Petition under 37 CFR § 1.181 filed on March 14, 2022, requesting that the Technology Center Director instruct the examiner to enter the October 27, 2020, claim amendments submitted after nonfinal rejection. The Technology Center Director has authority to decide this petition; M.P.E.P. § 1002.02(c), item (3)(f). The petition is GRANTED. 
BACKGROUND
On August 5, 2019, this AIA  application was filed with claims 1-14, all drawn to products; on November 18, 2019, applicants provided an amended claim listing correcting formal matters. 

On April 28, 2020, Examiner Pagano sent a nonfinal action rejecting product claims 1-14 variously for statutory and nonstatutory double patenting. 

On October 27, 2020, applicants replied by canceling claim 1 and converting claims 2-14 to process claims. They also provided arguments explaining why, in their view, the amendments overcame the double-patenting rejections of record.

On February 25, 2021, Examiner Yoo sent a PTO-90 miscellaneous communication alleging the “amendment filed on November 18, 2019” contains claims drawn to a “non-elected invention.” The notice denied entry of the October 27, 2020, claims because those claims “are process of using claims.” The notice provided no further discussion.

On April 26, 2021, applicants replied to PTO-90 with arguments correctly pointing out that the November 18, 2019 amendments did not shift inventions and that the PTO-90 identifies no issues with the October 27, 2020 claims.1 

On January 12, 2022, Examiner Yoo sent a PTOL-324 (Notice of Noncompliant Amendment—37 CFR 1.121). The text of the second page referred to the October 27, 2020, claim listing2 and finds it nonresponsive. This notice referred to “product claims by original presentation” but also again mentioned to the “elected invention.” The notice gave no explanation of how there can have been an elected invention without a restriction requirement. The notice again denied entry of the October 27, 2020, claim listing because “they are process claims” while “the original claims that were examined were product claims.” The notice also did not acknowledge applicants’ April 26, 2021, remarks, much less explain why they were unconvincing of error.

On March 14, 2022, applicants submitted a petition under 37 CFR 1.181 requesting that the Office enter the October 27, 2020, claim listing and subject it to examination on its merits. (Petition 1.) The petition summarizes the prosecution history and contends that the October 27, 2020, reply “provided claim amendments and remarks responsive to the rejections of record.” (Petition 3.) The petition contends that amending compound claims to method claims “is not non-responsive and is not precluded as a propr manner of response to the rejections then of record.” (Petition 3.) Finally, the petition points out that even though this application is a continuation of an earlier-filed application, the claims are not bound by any restriction made in that earlier application and that any finding of an “elected invention” must be relative to a restriction requirement. (Petition 3.)
RELEVANT AUTHORITIES
37 CFR 1.111(b) instructs:
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. . . . The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application . . . to final action.
37 CFR 1.145 instructs:
If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143 and 1.144.
MPEP 818.02(a) instructs:
The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application . . . . Subsequently presented claims to an invention other than that acted upon should be treated as provided in MPEP § 821.03.
MPEP 821.03 instructs:
Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145. . . . An amendment canceling all claims drawn to the elected invention and presenting only claims drawn to the nonelected invention should not be entered. Such an amendment is nonresponsive. . . . The practice set forth in this section is not applicable where . . . applicant presents claims that could not have been restricted from the claims drawn to the elected invention had they been presented earlier.
MPEP 808 instructs:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction therebetween as set forth in the following sections. 
MPEP 808.01 instructs:
The particular reasons relied on by the examiner for holding that the inventions as claimed are either independent or distinct should be concisely stated. A mere statement of conclusion is inadequate. The reasons upon which the conclusion is based should be given. . . . 
Each relationship of claimed inventions should be similarly treated and the reasons for the conclusions of distinctness or independence set forth. Form paragraphs 8.01, 8.02, and 8.14 - 8.20.02 may be used as appropriate to explain why the inventions as claimed are independent or distinct. See MPEP § 806.05 - § 806.06.
MPEP 808.02 instructs:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required.
(All emphases added.)
DISCUSSION
The first Office action on the merits indeed considered only product claims, and applicants’ October 27, 2020, indeed shifted the claims to process claims. The examiner, however, has never established on the record why the November 18, 2019, claims considered for the first Office action could have been properly restricted from the process claims submitted in the October 27, 2020, reply. 
MPEP 808 requires that every restriction must be supported by adequate explanation; this is true of restriction requirements imposed before action on the merits and of those that might arise during prosecution when claims to an independent and distinct invention are provided. In refusing to consider claims presumably considered to be independent and distinct from those considered in the first Office action, the examiner did not give the explanation required by MPEP 808. 
Neither the February 25, 2021 notice nor the January 12, 2022, notice provided a particular reason that the product and process claims are independent of and distinct from each other, for example by providing one of the Office’s form paragraphs and explaining why it applies. The notices likewise did not establish on the record why there would be a serious burden on the examiner if both product and process were examined. All that the notices indicated is that the October 27, 2020, claims are process claims, but the nonfinal action considered product claims. Under MPEP 808.01, this mere statement of conclusion is inadequate. The burden-establishment requirements of MPEP 808.02 have likewise not been met.
An examiner must explain why inventions are properly restrictable from each other in order to rely on election by original presentation. In this case, there is no such explanation on the record in either of the notices denying entry. The examiner therefore never properly established reasons for denying entry of the October 27, 2020, claims based on election by original presentation. There is no apparent reason that the October 27, 2020, reply does not comply with 37 CFR 1.111(b)’s requirements.
CONCLUSION
Because the examiner did not properly establish that the October 27, 2020, process claims are an invention independent of and distinct from the November 18, 2019, product claims, and because that reply appears to be a bona fide attempt to advance prosecution, this petition is GRANTED.
The examiner will shortly send an Office action considering the October 27, 2020, process claims on their merits. That Office action will clearly indicate in writing that those claims have been entered and are under examination.
Should there be any questions about this decision, please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above; by telephone at 571-272-1928; or on the official record by facsimile sent to the general Office facsimile number, 571-273-8300. 

/DANIEL M SULLIVAN/Director, Technology Center 1600                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The response was received within the shortened statutory period because April 25, 2021, was a Sunday. 5 U.S.C. 6103(a); 35 U.S.C. 21(b); 37 CFR 1.7; MPEP 710.05.
        2 The PTOL-326 itself indicates that it addresses the “amendment document filed on 10/27/21,” but there was no such document. The continuation sheet to the form provides an accurate date.